Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The amendment filed on February 17, 2021 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on on February 17, 2021 has been entered.
 
Claim Objections

Claims 1, 6, and 9 are objected to because of the following informalities:
Claims 1 and 9, “numbers of” (lines 5, 12) should be deleted since the term may be confused with the term – quantities of --; “number of” (line 12) should be deleted since the term may be confused with the term – quantity of --.
 --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The written description does not describe in sufficient detail “a countermeasure part … for eliminating the events of failures that have previously occurred”. The written description 

Note Regarding 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, the claims recite an abstract idea of “matching (i) a part number from among the one or more part numbers of the machine correlated with the event code in the acquired data set to (ii) a number of a countermeasure part from among the numbers of the countermeasure parts in the acquired failure history” (judgment, opinion, Mental Process), “set a specific frequency band to a frequency range of sound occurring resulting from the failure of the machine at the location of the failure of the machine indicated by the event code” (judgment, opinion, Mental Process), and “matches the specific frequency band to a frequency included in the data related to vibration” (judgment, opinion, Mental Process).
Under prong 2, step 2A, the abstract idea is integrated into a practical application since information on one or a plurality of events of failure in correlation with the event 
Accordingly, the claims are patent eligible under 35 USC 101.

Prior Art Note

Claims 1, 2, and 4-11 do not have prior art rejections.
The combination as claimed wherein a failure location specifying device and method comprising stores information on one or a plurality of events of failure in correlation with the event code by matching (i) a part number from among the one or more part numbers of the machine correlated with the event code in the acquired data set to (ii) a number of a countermeasure part from among the numbers of the countermeasure parts in the acquired failure history and based on the information on the one or the plurality of events of failure in correlation with the event code, set a specific frequency band to a frequency range of sound occurring resulting from the failure of the machine at the location of the failure of the machine indicated by the event code (claims 1, 6, 9) is not disclosed, suggested, or made obvious by the prior art of record.
Response to Arguments

Applicant's arguments filed on February 17, 2021 have been fully considered but they are not persuasive.
With regard to the claim rejections under 35 USC 112(a), Applicants argue amendments to claim 1 and similar amendments have been made to claims 6 and 9 and support for the amendments are found at least at paragraphs [0039], [0040], [0046], and [0047] of US 2019/0243351, which is the pre-grant publication of the instant application.
Examiner’s position is that paragraphs [0039], [0040], [0046], and [0047] of US 2019/0243351 do not describe exemplary parts for the countermeasure parts, as discussed above. Thus, the written description does not describe in sufficient detail “a countermeasure part. … for eliminating the events of failures that have previously occurred”.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu (US 2013/0339810) discloses a design support system may include an event name database which stores the event names of failures that may occur in product components; a failure event database which stores failure event documents 
Kamiguchi et al. (US 10,838,394) discloses a failure classifying device and method for specifying locations of failures in a machine (Abstract). However, Kamiguchi et al. does not disclose set a specific frequency band to a frequency range of sound occurring resulting from the failure of the machine at the location of the failure of the machine indicated by the event code.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at 571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        February 24, 2021